Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9 in the reply filed on 02/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 10-20 have been withdrawn from consideration.
                                                                                                                                                                                                        
Claim Objections
Claim 9 is objected to because of the following informalities:  the term “substantially” is recommended to cancel as it is not mentioned how substantial it is.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 



4.	Claims 1-9 are rejected under 35 U.S.C. 103 as being obvious over Lim et al (US 2018/0350830 A1).

Regarding claims 1, 9: Lim teaches in Fig. 1-20 and [0018] –[0087] about a semiconductor device, comprising:
a string of transistors stacked in a vertical direction (upward direction) over a substrate 26 of the semiconductor device having a channel structure77  extending in the vertical direction, the string of transistors including first, second, and third substrings of transistors that are arranged along first, second, and third portions of the channel structure, respectively,
wherein gate structures of transistors in the first R2, second R3 , and third R4 substring are separated by respective first 141, second 145, and third 147insulating layers and the second insulating layers 145 have a higher etch rate than that of the third insulating layers ([0060] teaches an etch rate may be relatively high when the hardness is low, and the etch rate may be relatively low when the hardness is high and [0021] teaches The striation control insulating layers 145 may be of material having a hardness less than the hardness of the first intermediate insulating layers 141 and the second intermediate insulating layers 147 and therefore first and third insulating layers have similar etch rate and different from second insulating layer) .

Regarding claim 2: Kim teaches as marked below wherein a discontinuity between a critical dimension (CD) at a bottom side of the second portion of the channel structure and a CD at a top side of the first portion of the channel structure is less than a threshold.


    PNG
    media_image1.png
    385
    640
    media_image1.png
    Greyscale


Regarding claim 3: Kim teaches as marked wherein a discontinuity between a CD at a bottom side of the third portion of the channel structure and a CD at a top side of the second portion of the channel structure is less than the threshold.

Regarding claim 4: Lim does not explicitly talk about wherein the threshold is between 0.05 and 0.15.


as taught by Lim in [0021], [0060]. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).


Regarding claims 5, 7: Lim teaches wherein a volumetric mass density of the second insulating layers is lower than that of the third insulating layers (As [0021] teaches The striation control insulating layers 145 may be of material having a hardness less than the hardness of the first intermediate insulating layers 141 and the second intermediate insulating layers 147 and therefore being softer means less dense or having less volumetric mass density or different material composition as having different flow rates [0054]).


Regarding claim 6: Lim teaches wherein the second insulating layers are silicon oxide [0054] formed by a high density plasma chemical vapor deposition [0052] and the third insulating layers are silicon oxide formed based on tetraethoxysilane (TEOS) [0054].




Regarding claim 8: Kim teaches wherein a ratio of a number of transistors in the second substring over a sum of the number of transistors in the second substring and a number of transistors in the third substring is between 10 and 30% (for clarification in second substring R3 there are around 3 transistors and in third substring R4 there are around 7-8 transistors and therefore the ratio is 3/(10 or 11) which is within the range of 10 -30%).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897